                                                           Case 2:19-cv-08082-CAS-FFM Document 5 Filed 09/18/19 Page 1 of 2 Page ID #:59




                                                             1 WEINTRAUB TOBIN LAW CORPORATION
                                                                 DAVID R. GABOR, State Bar No. 145729
                                                             2 10250 Constellation Blvd., Suite 2900
                                                                 Los Angeles, California 90067
                                                             3 Telephone: (310) 858-7888
                                                                 Facsimile: (310) 550-7191
                                                             4 Email: dgabor@weintraub.com
                                                             5 Attorneys for Plaintiffs, RICHARD “CHEECH” MARIN,
                                                             6 an individual; KOO KOO BANANANA, INC. a California Corporation
                                                             7
                                                                                             UNITED STATES DISTRICT COURT
                                                             8
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                             9
                                                            10
weintraub tobin chediak coleman grodin




                                                                 RICHARD “CHEECH” MARIN,                         Case No.: 2:19-cv-8082
                                                            11 An individual; KOO KOO BANANA,
                                                                 INC., a California Corporation,
                                                            12                                                   PLAINTIFFS RICHARD
                                                                                    Plaintiffs,                  “CHEECH” MARIN AND KOO
                                                            13                                                   KOO BANANA, INC.’S
                                                                         v.                                      CORPORATE DISCLOSURE
                                                            14                                                   STATEMENT
                                                                 STEVEN CHIOCCHI, an individual;
                                                            15 CHEECH’S OWN, LLC, a New Jersey
                                         LAW CORPORATION




                                                                 Limited Liability Company,
                                                            16
                                                                                    Defendants.
                                                            17
                                                            18
                                                            19           This Corporate Disclosure Statement is filed on behalf of Plaintiffs,
                                                            20 RICHARD “CHEECH” MARIN, an individual; KOO KOO BANANA, INC., a
                                                            21 California Corporation (“Plaintiffs”), by and through their attorneys, Weintraub
                                                            22 Tobin Chediak Coleman Grodin, a Law Corporation, in compliance with the
                                                            23 provisions of Rule 7.1 of the Federal Rules of Civil Procedure. Under Rule 7.1, a
                                                            24 non-governmental corporate party to an action must file a disclosure statement
                                                            25 which either:             “(1) identifies any parent corporation and any publicly held
                                                            26 corporation owning 10% or more of its stock; or (2) states that there is no such
                                                            27 corporation.” Fed. R. Civ. P. 7.1.
                                                            28
                                                                 {00188775.DOCX;}                                 1
                                                                                                  PLAINTIFFS’ CORPORATE STATEMENT
                                                           Case 2:19-cv-08082-CAS-FFM Document 5 Filed 09/18/19 Page 2 of 2 Page ID #:60




                                                             1           Accordingly, Plaintiff hereby declares that there is no such corporation. In
                                                             2 accordance with Rule 7.1, a supplemental disclosure statement will be filed if any of
                                                             3 the required information changes.
                                                             4
                                                             5 Dated: September 18, 2019         Respectfully Submitted,

                                                             6                                   WEINTRAUB TOBIN LAW CORPORATION
                                                             7                                   DAVID R. GABOR

                                                             8                                          / S / David R. Gabor
                                                             9                                    David R. Gabor
                                                                                                  Attorney for Plaintiffs
                                                            10                                    Richard Cheech Marin and
weintraub tobin chediak coleman grodin




                                                            11                                    Koo Koo Banana, Inc.

                                                            12
                                                            13
                                                            14
                                                            15
                                         LAW CORPORATION




                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28
                                                                 {00188775.DOCX;}                           2
                                                                                            PLAINTIFFS’ CORPORATE STATEMENT
